—Judgment, Supreme Court, New York County (Richard Braun, J.), entered on or about June 7, 2000, awarding plaintiff damages of $500 for false arrest, upon a jury verdict, which also, inter alia, found in defendant’s favor on plaintiff’s malicious prosecution claim, and awarded plaintiff Illuminada Gutierrez no damages on her loss of consortium claim, unanimously affirmed, without costs.
The court properly responded to the jury’s questions regarding the definition of “malicious” and was not required to reread portions of its comprehensive charge on malicious prosecution that were not responsive to the narrow question raised by the jury.
Plaintiff Antonio Gutierrez’s damages for false arrest are limited to the period between his arrest and arraignment (one day) (see, Dabbs v State of New York, 59 NY2d 213, 218). Based on the record, which contains no evidence of any physical or other injuries to him during that time, it cannot be said that the jury’s award of damages for false arrest deviated materially from fair and reasonable compensation.
Plaintiff wife failed to establish even minimal damages for the tangible or intangible components of her loss of consortium claim and, accordingly, the jury’s failure to award her damages was not against the weight of the evidence (see, Lolik v Big V Supermarkets, 210 AD2d 703, revd on other grounds 86 NY2d 744; Silverstein v Harmonie Club, 173 AD2d 378). Concur— Rosenberger, J. P, Williams, Ellerin, Buckley and Marlow, JJ.